Citation Nr: 1330619	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  07-34 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of cervical spine surgery performed at a VA Medical Center (VAMC) in December 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970 and from February 1971 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011, the Board remanded the issue on appeal for further development. 

The following decision is based on review of the Veteran's claims file in addition to his Virtual VA (VVA) file or "eFolder."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further development on the matter of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of cervical spine surgery performed at a VAMC in December 2005, is warranted.

A longitudinal review of the record reveals that the Veteran was involved in a motor vehicle accident that resulted in a rotator cuff tear in May 2002.  At that time, the Veteran reported posterior cervical pain radiating down the spine, among other things.  X-rays of the cervical spine showed evidence of degenerative changes at C5-6 with disc space narrowing. 

In July 2003, the Veteran underwent right shoulder debridement, partial rotator cuff tear, subacromial decompression, and distal clavisectomy.  X-rays of the cervical spine taken in November 2003 showed degenerative changes with significant narrowing of C5-C6 disc space and bilateral, mild neural encroachment. 

According to a February 2004 VA managed care follow-up note, the Veteran was assessed with cervical neck pain.  It was noted that a MRI of the cervical spine showed a mild bulge.  Conservative treatments, physical therapy, and cox inhibitors were recommended.

VA physical therapy notes dated in December 2004 reflect that the Veteran received therapy for his shoulder problem.  At that time, he indicated that he was not currently concerned about his neck, as he was able to manage his symptoms.  In August 2005, the Veteran underwent a VA neurological consultation on account of neck pain as well as left arm pain and numbness.  He further indicated that his left arm was getting thinner and that he had difficulty grasping things.

In December 2005, the Veteran was admitted to a VAMC where he underwent C4-C5 disc surgery due to a herniated disk and cervical stenosis.  A consent form for such procedure was signed by the Veteran.  A post-operative diagnosis was listed as cervical radiculopathy with anterior cervical fusion.  On the following day, VA progress notes showed the Veteran's report of some C5 numbness but stated that his arm pain was nearly gone.  He was discharged to home on the same day.  Subsequent to the December 2005 surgery, the Veteran reported continued neck and left arm pain as well as numbness in the left arm. 

According to a VA managed care follow-up record dated in January 2006, it was noted that the Veteran was still having positional radicular pain down his left arm into three fingers.  In a May 2006 VA neurosurgery treatment note, the Veteran insisted that his problems had not changed and that there was still a "problem" in his neck.  He claimed that the December 2005 surgery was "botched" and that it was done by a surgical intern without supervision. 

X-rays of the cervical spine taken in May 2006 showed no change in alignment between flexion and extension, revealing status post anterior cervical diskectomy and fusion at C4-5.  A VA electromyography study completed in October 2007 showed evidence most compatible with a mild to moderate left distal median neuropathy (CTS) without denervation of distal median musculature. 

In a November 2007 statement, the Veteran averred that a delay in treating his neck condition resulted in his current condition. 

In a May 2008 VA neurology outpatient treatment note, the Veteran complained of constant neck pain with intermittent radiation down into left posterior shoulder/posterior arm/forearm as well as intermittent numbness in the left fingertips and posterior upper arm.  The examiner listed an impression of chronic neck pain (due to traumatic injury in May 2002 by history as well as age and activity-related degenerative cervical spine disease) and intermittent left upper extremity numbness of unclear etiology.

An October 2009 VA treatment record showed an assessment of cervical radiculopathy.  It was noted that the Veteran had some loss of muscle mass due to delay in cervical spine surgery and that muscle mass had been stable since he had surgery.  The Veteran reported that he was told his initial MRI of the cervical spine was unreadable, which led to the delay in diagnosis. 

In September 2011, the Board remanded this matter for further development, to include obtaining additional VA treatment records as well as having the Veteran's claims file to be sent for a VA medical opinion. 

Additional VA treatment records were added to the Veteran's Virtual VA file.  VA treatment notes dated in July 2010 showed an assessment of neck pain with radiculopathy.  VA cervical spine X-ray reports dated in June 2010 revealed previous C4-C5 anterior spinal fusion as well as multilevel degenerative disc disease (moderate at C3-C4 and C5-C6).  A July 2010 VA cervical spine MRI report listed an impression of C4-C5 fusion with no canal or foraminal stenosis at the treated level as well as adjacent level disease at C5-C6 and C6-C7 with mild canal and left lateral recess narrowing at C6-C7.

In an October 2011 VA medical opinion, the VA examiner, a VA Advanced Registered Nurse Practitioner (ARNP), stated that it was less likely as not that the Veteran had any additional disability due to the December 2005 surgery.  The examiner then stated he "did not believe that this was" the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical and surgical treatment of the cervical spine in December 2005.  The examiner indicated that there did not seem to be any procedural or technical complications during the procedure, stating that "the surgical planning did not include foraminotomies (opening the neural foramina in surgery) at the levels likely causing the majority of the left upper extremity symptoms".  The examiner further stated that "One may argue that the [V]eteran continues to have the same symptoms because the surgery did not address all of the problem areas."  The examiner then stated that he did not believe the Veteran developed additional disability as a result of the surgical procedure, as he "seems to have maintained the same complaints throughout and have not progressed".  He then opined that from a neurological standpoint the surgery did not hurt the Veteran neither did it help him.  

The Board finds that clarification is needed from the October 2011 VA examiner to determine if the Veteran does or does not have any additional disability as the result of the December 2005 VA cervical spine surgery.  While the examiner concludes that the Veteran did not develop an additional disability due to his surgery it is unclear of what he was referring to when he stated that he "did not believe that this was"  the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Moreover, the VA examiner did not opine, as directed, as to whether any additional disability was due to an event which was not reasonably foreseeable (based on what a reasonable health care provider would have foreseen).

Based on the foregoing discussion, the RO/AMC did not accomplish the objectives set forth in the September 2011 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Thus, the Board finds that a remand is necessary to comply with the instructions in the September 2011 Board remand.  On remand, the Veteran's claims file should be sent to the October 2011 VA examiner for an addendum opinion.  If the October 2011 VA examiner is not available then the RO/AMC must document that and send the Veteran's claims file to an appropriate examiner for another medical opinion. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the record to the VA examiner who provided the October 2011 VA examination opinion in order to provide an additional addendum opinion.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  A notation to the effect that a review of the claims file (and any pertinent evidence in Virtual VA) took place should be included in the report of the examiner.

The VA examiner should answer the following questions:

A) Does the Veteran have any additional disability as a result of the December 2005 VA cervical spine surgery?

B) For any identified additional disability, is the proximate cause:

1. The result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA? OR

2. An event not reasonably foreseeable (based on what a reasonable health care provider would have foreseen)?  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

If the October 2011 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder (to include any pertinent evidence in Virtual VA) and the clinical evaluation, the new examiner should answer the above questions.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2012).

2.  Upon completion of the above and any other warranted development, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the July 2012 supplemental statement of the case as well as all pertinent records contained in the Veteran's Virtual VA file.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


